Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-18 and 21-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a leadframe particularly characterized by wherein at least one of the first longitudinally extending edge surface and the second longitudinally extending edge surface is a non-planar edge surface, as detailed in claim 1.  Claims 2-10 and 31, depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a leadframe particularly characterized by wherein at least one of the first longitudinally extending edge surface and the second longitudinally extending edge surface is a non-planar edge surface, as detailed on claim 11. Claims 12-17, 30 and  32, depend from claim 11.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious an integrated circuit package particularly characterized by wherein at least one of the first longitudinally extending edge surface and the second longitudinally extending edge surface is a non-planar edge surface, as detailed in claim 18.  Claims 21-29, 33, and 34 depend from claim 18.


a first die attach pad ("DAP") (210) having a first longitudinally extending edge surface (figure 13; [0418]); and 
a second DAP (220) having a first longitudinally extending edge surface, said second DAP being positioned with said first longitudinally extending edge surface thereof in adjacent (figure 13; [0418]), laterally and vertically spaced relationship with said first longitudinally extending edge surface of said first DAP (figure 13; [0418]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        January 15, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898